BAUM, Senior Judge
(concurring):
I agree with Judge Michel’s conclusion that a nuclear, submarine “in service” is a “vessel” as contemplated under Article 15, Uniform Code of Military Justice (UCMJ) and I, too, am convinced that on 7 November 1977 the not-yet-commissioned MEMPHIS (SSN-691), a nuclear submarine, was “in service.”1 I think it should be made clear, however, that appellant’s assertion concerning the precommissioning unit to which he had been assigned is correct. A precommissioning unit is not equivalent to a “vessel.” Presumably, at some point those personnel assigned to the precommissioning unit became assigned to the submarine, either at the time it went “in service” or when it was commissioned. Unfortunately, there is no direct evidence in the record that establishes this fact. Circumstantially, from Prosecution Exhibit 9 and Defense Exhibit A we can reasonably infer that on 7 November 1977 appellant was assigned to MEMPHIS (SSN-691) rather than, or in addition to, the precommissioning unit; but, regardless of appellant’s assigned unit, /. e., the unit to which he was “attached,” I believe the evidence is clear from his duties noted in Defense Exhibits C and D, which included standing shipboard security watches, petty officer of the deck watches, in port, and sonar operator watches, at sea, that appellant was “embarked in a vessel” for purposes of Article 15, UCMJ at the time he received nonjudicial punishment. I believe that such a determination is necessary because the preeommissioning unit is not a “vessel” and if that was the unit to which appellant was assigned at the time punishment was imposed then we must find that he was “embarked in a vessel” in order for Prosecution Exhibit 1 to be admissible. I find that he was so embarked and, accordingly, consider the exhibit admissible.

. Prosecution Exhibit 9 and Defense Exhibit A both indicate that the prospective commanding officer had assumed the title of Officer in Charge, MEMPHIS (SSN-691) which reflects “inservice” status of the submarine pursuant to OPNAVINST 9080.3E of 7 August 1972.